Citation Nr: 0009173	
Decision Date: 04/06/00    Archive Date: 04/12/00

DOCKET NO.  98-02 171	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Pittsburgh, Pennsylvania


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for hypertension.  

2.  Entitlement to service connection for a stomach disorder.

3.  Entitlement to service connection for a nervous disorder.  

4.  Entitlement to service connection for a back disorder.  


REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

Debbie A. Riffe, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1943 to December 
1945.  He was a prisoner of war (POW) of the German 
Government from January 1945 to April 1945.  This case comes 
to the Board of Veterans' Appeals (Board) from a January 1997 
RO decision which determined that new and material evidence 
had not been submitted to reopen a claim for service 
connection for hypertension, and denied service connection 
for a stomach disorder, a nervous disorder, and a back 
disorder.  

In decisions in February 1946, August 1985, May 1989, and 
October 1989, the RO denied service connection for a stomach 
disorder, a back disorder (to include degenerative changes), 
organic brain syndrome, and a nervous disorder.  In 38 C.F.R. 
§ 3.309(c), the pertinent diseases which are subject to 
presumptive service connection in cases of former POWs are 
listed to include psychosis, any of the anxiety states, post-
traumatic osteoarthritis, irritable bowel syndrome, and 
peptic ulcer disease.  The United States Court of Appeals for 
Veterans Claims has held that a repeat claim for service 
connection for a POW presumptive disease, where a similar 
claim has been previously and finally denied, should be 
viewed as a new claim, subject to the requirement that it be 
well grounded and not the requirement that there be new and 
material evidence.  See Suttman v. Brown, 5 Vet. App. 127, 
136-37 (1993).  Thus, the current claims for service 
connection for a stomach disorder, a nervous disorder, and a 
back disorder are considered new claims and reviewed without 
regard to rules of finality.

On his January 1998 substantive appeal, the veteran requested 
a hearing at the RO before a hearing officer.  However, in a 
March 1999 statement the veteran's representative indicated 
that the veteran was unable to attend any scheduled hearings.  
Also in that same statement, the veteran's representative on 
behalf of the veteran requested a waiver of recovery of an 
overpayment of pension benefits.  The file shows that in 
November 1999 the waiver request was referred to the RO's 
Committee on Waivers and Compromises, but there is no 
indication that a waiver decision has been made.  As the 
waiver issue is not in proper appellate status, it is 
referred to the RO for any appropriate consideration.  


FINDINGS OF FACT

1.  In a May 1989 rating decision, the RO determined that new 
and material evidence had not been submitted to reopen a 
claim for service connection for hypertension; the veteran 
did not appeal the RO determination.  Evidence received since 
the May 1989 determination by the RO is cumulative or 
redundant of evidence previously considered, or the 
additional evidence, by itself or in connection with evidence 
previously assembled, is not so significant that it must be 
considered in order to fairly decide the merits of the claim.

2.  The veteran has not submitted competent evidence to show 
a plausible claim for service connection for a stomach 
disorder.

3.  The veteran has not submitted competent evidence to show 
a plausible claim for service connection for a nervous 
disorder.

4.  The veteran has not submitted competent evidence to show 
a plausible claim for service connection for a back disorder.


CONCLUSIONS OF LAW

1.  New and material evidence has not been submitted to 
reopen a claim for service connection for hypertension; and 
the May 1989 RO decision is final.  38 U.S.C.A. §§ 5108, 7105 
(West 1991); 38 C.F.R. § 3.156 (1999).

2.  The veteran's claim for service connection for a stomach 
disorder is not well grounded.  38 U.S.C.A. § 5107(a) (West 
1991).  

3.  The veteran's claim for service connection for a nervous 
disorder is not well grounded.  38 U.S.C.A. § 5107(a) (West 
1991).  

4.  The veteran's claim for service connection for a back 
disorder is not well grounded.  38 U.S.C.A. § 5107(a) (West 
1991).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

The veteran served on active duty from March 1943 to December 
1945.  He was a POW of the German Government from January 
1945 to April 1945.  His service medical records show that on 
a February 1943 examination for enlistment purposes he was 
clinically evaluated as normal, except for a notation of 
rheumatic history regarding the cardiovascular system.  His 
blood pressure reading was 130/70.  In May 1944, the veteran 
complained of a sore back.  He reported that it was an old 
injury from four years previously and that he had never 
before complained of it.  For treatment, his back was 
strapped.  The next day the veteran was seen again with a 
back complaint.  He reported the strap had not helped.  Chest 
X-rays showed a question of an old injury to the 10th rib of 
the left posterior.  On a December 1945 examination for 
discharge purposes, the veteran was clinically evaluated as 
normal.  A chest X-ray revealed no significant abnormalities, 
and his blood pressure reading was 128/58.  

In December 1945, the veteran submitted a claim for service 
connection for stomach trouble in January 1945 while a POW 
and for pains and stiffness in the back in March 1943.  He 
reported no medical treatment for the claimed disabilities.

In a February 1946 decision, the RO denied service connection 
for stomach trouble and pain and stiffness in the back.  

In an October 1946 note, J.L. Cornely, M.D., stated that the 
veteran was suffering with a backache which began in a 
prisoner camp in Germany in 1945 and that he had not found 
relief with the usual methods of treatment.  

Private medical notes in June and July 1961 show the 
veteran's blood pressure readings as 140/86 and 130/80, 
respectively.  In July 1961, he had diarrhea.  

In January 1973, the veteran was admitted to Clearfield 
Hospital with a complaint of abdominal pain.  His blood 
pressure reading was 150/100.  After an initial physical 
examination, his diagnosis was left renal colic.  He was 
discharged in February 1973 with a diagnosis of left renal 
calculus, spontaneously passed.  

In May 1973, the Pennsylvania State University assessed the 
veteran's coronary risk.  His blood pressure readings were 
158/108 and 156/98.  

Private medical records show that the veteran was seen for 
follow-up of his coronary risk profile from June to September 
1973.  He had a diagnosis of mild hypertension in June 1973, 
with blood pressure readings of 150/100 and 130/96.  His 
diagnosis was normotensive in July and August 1973.  In 
September 1973, his blood pressure reading was 120/80.  

On a former POW medical history form in January 1985, 
regarding his capture and subsequent captivity in a German 
prison, the veteran reported that he was not injured; that he 
did not experience or witness any beatings or physical 
torture; that he experienced prolonged periods of fear, 
anxiety, and depression; that one of his worst experiences as 
a captive was when fighter planes flew overhead; that his 
average daily diet was inadequate and he acquired dysentery; 
that he experienced nausea, vomiting, diarrhea, chills, 
fever, aches and pains in the muscles and joints, and 
psychological/emotional problems; and that there was no 
medical treatment available.  He reported experiencing 
nightmares and confusion after he returned home and finding 
it difficult to adjust to civilian life after service.  He 
indicated his present state of health was good. 

On a January 1985 VA POW evaluation, the veteran described 
his POW and post-war experiences.  He noted that the hardest 
thing he had to endure as a POW was to survive without food 
and that the only daily meal was potato soup.  He became 
teary-eyed when asked about the circumstances of his POW life 
and liberation.  He reported he continued working for the 
railroad after the war until his retirement in the previous 
year.  The veteran stated he wanted to stop smoking a pipe 
but that it helped to calm his nerves.  He reported no 
sleeping difficulties at present (but indicated nightmares 
about the war after he was discharged).  He noted he took 
Ativan at bedtime when he felt nervous, which was only 
occasionally.  He indicated he received treatment for 
hypertension and a nervous stomach.  He reported having seen 
a private doctor for a nervous stomach and his nerves in the 
initial years after discharge from service.  The POW 
coordinator/interviewer concluded that the veteran seemed to 
be suffering from a nervous problem, noting that he admitted 
to feeling anxious, restless, ill at ease, and unable to 
relax, and that he appeared embarrassed when he began to cry 
during the interview.  The interviewer noted the veteran did 
not become emotionally distraught or upset until his capture 
and treatment by the Germans was discussed.  The interviewer 
concluded that any emotional problems which the veteran may 
be suffering appeared rooted in his POW experience.  

In a systemic review on a January 1985 VA POW protocol 
examination, the veteran reported that regarding the 
musculoskeletal system he did not have backache, joint pain, 
stiffness or swelling, or muscle weakness.  Regarding the 
cardiovascular system, he noted hypertension.  Regarding the 
gastrointestinal system, he did not report any symptoms.  In 
a psychiatric review, he reported mild nervousness on and off 
for the past 15 years, which did not bother him when he was 
working or occupied.  The veteran underwent an 
electrocardiogram (EKG), which was normal.  

On a psychiatric evaluation in connection with the POW 
protocol examination, the veteran complained of a churning 
stomach.  He reported that he had never had a major nervous 
disorder but that little things upset him such as saying good 
bye to his son who visited from New York.  (He became tearful 
mentioning it.)  His sensorium was clear and he was oriented 
times three.  His mood was mildly depressed.  There were no 
hallucinations or delusions elicited.  His abstract concept 
formation was poor.  His intellect seemed low average and his 
memory was impaired.  His judgment and reasoning power was 
fair.  The impression was organic brain syndrome with 
cerebral arteriosclerosis.  It was recommended that the 
veteran be seen once a month for medication.  It was noted 
that he presently took Ativan that was prescribed by his 
local doctor.  

In an August 1985 decision, the RO denied service connection 
for an organic brain syndrome and disorders of the stomach 
and back.  

In a December 1988 note, William Howe, M.D., stated that the 
veteran had been under his care since 1981 for treatment of 
essential hypertension and chronic anxiety.  A December 1988 
treatment record shows a diagnosis of hypertension.  

On a February 1989 VA examination, the veteran's blood 
pressure reading was 140/94 (sitting).  His abdomen was soft 
and without tenderness.  There was no organomegaly, and bowel 
sounds were normal.  The veteran reported a history of peptic 
ulcer disease in the late 1960s and early 1970s and indicated 
that he had not had any ulcer symptoms for a long time.  He 
also reported a history of a nervous gastrointestinal 
condition, wherein he had increased burping and sometimes a 
sensation that someone was "pulling his intestines."  He 
noted he could control his intestinal difficulty with diet.  
He reported a history of anxiety and claimed that he did not 
sleep long enough.  The diagnoses were residuals of peptic 
ulcer disease by history, anxiety, and rule out irritable 
colon syndrome.  The veteran subsequently underwent upper and 
lower gastrointestinal series, which were normal.  

In a May 1989 decision, the RO denied service connection for 
a stomach disorder and hypertension.  He was notified of this 
decision and of his appellate rights.  

On a June 1989 VA examination, the veteran reported that he 
had been treated by a family doctor since 1981 for anxiety.  
The examiner stated that the veteran apparently had some kind 
of nervous problem for years prior to 1981 but that it was 
"very difficult to pin down."  The veteran asserted that he 
was a "very nervous fellow," meaning that he was upset 
easily and that he wept sentimentally when his son returned 
to his home in New York after a visit.  He felt that he 
tended not to be relaxed.  On mental status examination, the 
veteran's affect was broad and his eye contact was excellent.  
He displayed emotionality, teary-eyed and choking up, upon 
relating some stories.  Memory testing revealed mixed 
results.  The impression was organic mental disorder, 
seemingly mild dementia, due to unknown causes.  The examiner 
commented that although brain disease theoretically could be 
attributed to a vitamin deficiency suffered during three 
months of captivity during 1945 it was extremely unlikely 
that anything the veteran had now dated from 44 years ago, 
and that the veteran could not have performed the work he did 
if he had a brain disease due to a vitamin deficiency.  The 
examiner stated that it was much more likely that the veteran 
had Alzheimer's disease or some other condition of fairly 
recent origin.  The examiner stated that a case was not made 
for a service-connected anxiety disorder, noting that the 
"psychosomatic" symptoms the veteran had were certainly not 
disabling during his long career with the railroad, as a 
volunteer fireman and ambulance helper, and as a treasurer of 
the Lions Club for 22 years.  

On a July 1989 VA examination, the veteran complained of a 
bad back and pain in the right lumbar area.  His blood 
pressure reading was 128/86.  On examination of the cervical 
spine, there was no deformity or pain on percussion, and 
range of motion was full.  On examination of the lumbosacral 
spine, there was no deformity or pain on percussion, and 
range of motion was somewhat limited.  The examiner noted 
some spasm of the right lumbar paravertebral muscles and 
stated the veteran did not report a history of trauma to his 
back on his POW examination, where it was noted that he slept 
on a cold, hard floor for three months.  The diagnoses were 
low back pain syndrome and chronic anxiety.  X-rays of the 
cervical spine revealed mild to moderate degenerative 
changes, and X-rays of the lumbar spine revealed degenerative 
changes with marked narrowing of the L5-S1 disc space.  

In August 1989, medical records dated from November 1982 to 
October 1984 from William Howe, M.D., were received, showing 
that the veteran was diagnosed with hypertension.  

In an October 1989 decision, the RO denied service connection 
for a back disorder and a nervous disorder.  

In August 1996, the veteran submitted a claim for service 
connection for hypertension, chronic anxiety, and back pain.  
He noted he was admitted to a nursing home in February 1996.  

On an August 1996 VA examination for housebound status or 
permanent need for regular aid and attendance, the veteran's 
complaints were confusion, aphasia, and right facial droop.  
His blood pressure reading was 140/96.  His posture was stiff 
and he did not walk.  He was confined to a bed and geri-
chair.  He required total care in feeding, dressing, and 
personal hygiene.  His diagnoses were amyloid angiopathy, 
intercerebral hemorrhage in the left parietal lobe, and 
hypertension.  

In an October 1996 statement, the veteran asserted that such 
medical conditions as stomach problems, a nervous disorder, 
pains in his joints and back, and high blood pressure were 
the result of his POW experience.  

In a November 1996 letter, Dr. Keith Gangewere stated that 
the veteran has been his patient since July 1995 and suffered 
from hypertension and recurrent cerebral hemorrhages due to 
amyloid angiopathy.  He stated that in addition to his 
diagnoses the veteran was confused, had aphasia, and right 
facial droop.  The doctor stated that the veteran was non-
ambulatory and required total assistance with all daily 
activities.

On a November 1996 VA examination for mental disorders, the 
objective findings were aphasia and paresis.  It was noted 
that the veteran was incapable of managing his benefit 
payments.  The diagnosis was amyloid angiopathy with 
recurrent intracranial bleeds.  

In a January 1997 decision, the RO determined that new and 
material evidence had not been submitted to reopen a claim 
for service connection for hypertension, and denied service 
connection for a stomach disorder, a nervous disorder, and a 
back disorder.  

On a February 1997 VA examination for housebound status or 
permanent need for regular aid and attendance, the veteran 
had no motor control of his body due to multiple intracranial 
bleeds.  His neck and spine were noted to be fully mobile.  
He was aphasic.  For locomotion, the veteran used a 
wheelchair with restraints.  He was noted to be in a chronic 
vegetative state.  The diagnosis was amyloid angiopathy with 
multiple intracranial bleeds.  

On a February 1997 VA examination, the veteran was noted to 
be in a chronic vegetative state.  Regarding the digestive 
system, there was no organomegaly or tenderness.  Regarding 
the musculoskeletal and nervous systems, there were no 
findings due to the veteran's vegetative state.  The 
diagnoses were amyloid angiopathy with multiple intracranial 
bleeds, chronic vegetative state, and hypertension.  

In a June 1999 note, Richard Johnson, D.O., stated the 
veteran has been his patient for the past several years.  He 
noted the veteran was a POW during World War II and currently 
was primarily in a vegetative state at a nursing home where 
he required 24 hour care.  Dr. Johnson opined that in 
reviewing the veteran's history some of his current mental 
and physical disability were related to his internment in the 
POW camps during World War II.  

II.  Analysis

A.  Hypertension

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service incurrence 
will be presumed for certain chronic diseases, including 
hypertension, if manifest to a compensable degree within the 
year after active service.  38 U.S.C.A. §§ 1101, 1112, 1113; 
38 C.F.R. §§ 3.307, 3.309.

In the present case, an application to reopen a claim for 
service connection for hypertension was previously denied by 
the RO in a May 1989 decision, on the basis that new and 
material evidence had not been submitted.  The veteran did 
not perfect an appeal with regard to this decision, and it is 
considered final, with the exception that the claim may be 
reopened if new and material evidence is submitted.  38 
U.S.C.A. §§ 5108, 7105; Evans v. Brown, 9 Vet. App. 273 
(1996); Manio v. Derwinski, 1 Vet. App. 140 (1991).  "New 
and material evidence" means evidence not previously 
submitted to VA decisionmakers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a); Hodge 
v. West, 155 F.3d 1356 (Fed. Cir. 1998).

When the RO denied the application to reopen a claim for 
service connection for hypertension in May 1989, it 
considered service medical records which do not show any 
elevated blood pressure readings or a diagnosis of 
hypertension.  Post-service medical evidence does not show 
elevated blood pressure readings or a diagnosis of 
hypertension until 1973, nearly 30 years after service.  At 
the time of the May 1989 RO decision, there was no medical 
evidence showing that the veteran's hypertension was either 
incurred in or aggravated during service, nor was there any 
medical evidence of elevated blood pressure readings or 
hypertension in the first post-service year as required to 
raise a presumption of service incurrence.  

Evidence submitted since the May 1989 RO decision includes 
private and VA medical records showing diagnosis and 
treatment of hypertension from 1982.  It was previously known 
that the veteran had hypertension long after service, and 
thus the additional medical evidence is merely cumulative of 
medical records considered by the RO when it denied the claim 
in May 1989; it is not new evidence.  Vargas-Gonzalez v. 
West, 12 Vet. App. 321 (1999).  The additional medical 
records do not suggest that the veteran's hypertension was 
incurred during service; the additional medical evidence is 
not material evidence as it is not so significant that it 
must be considered in order to fairly decide the merits of 
the claim.  38 C.F.R. § 3.156(a).  

The Board has noted Dr. Johnson's opinion in June 1999 that 
some of the veteran's current physical disability were 
related to his POW experience.  The veteran's current 
diagnoses are amyloid angiopathy with intracranial bleeds, 
chronic vegetative state, and hypertension.  The doctor's 
statement, however, is speculative in nature and does not 
specifically relate the veteran's hypertension to service.  
As such, the doctor's opinion is not so significant that it 
must be considered in order to fairly decide the merits of 
the claim.  38 C.F.R. § 3.156(a).  

The Board concludes that new and material evidence has not 
been submitted since the May 1989 RO decision which denied 
the veteran's claim for service connection for hypertension.  
Thus, the claim has not been reopened, and the May 1989 RO 
decision remains final.

B.  Stomach Disorder, Nervous Disorder, Back Disorder

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  

Service incurrence will be presumed for certain chronic 
diseases which are manifest to a compensable degree within 
the year after service.  Among such diseases are peptic ulcer 
disease, psychoses, and arthritis.  38 U.S.C.A. §§ 1101, 
1112, 1113; 38 C.F.R. §§ 3.307, 3.309(a).

When a veteran was interned as a POW for at least 30 days, 
and a psychosis, any of the anxiety states, post-traumatic 
osteoarthritis, irritable bowel syndrome, or peptic ulcer 
disease becomes manifest to a compensable degree at any time 
after service, such disease shall be presumed to have been 
incurred in service; the presumption is rebuttable by 
affirmative evidence to the contrary.  38 U.S.C.A. §§ 1112, 
1113; 38 C.F.R. §§ 3.307, 3.309(c).

A claimant for VA benefits shall have the burden of 
submitting evidence sufficient to justify a belief by a fair 
and impartial individual that the claim is well grounded.  
The VA has the duty to assist a claimant in developing facts 
pertinent to the claim if the claim is determined to be well 
grounded.  38 U.S.C.A. § 5107(a).  Thus, the threshold 
question to be answered is whether the veteran has presented 
a well-grounded claim; that is, a claim which is plausible.  
If he has not presented a well-grounded claim, his appeal 
must fail, and there is no VA duty to assist him in 
development of his claim.  Id.; Murphy v. Derwinski, 1 Vet. 
App. 78 (1990).  

To sustain a well-grounded claim, the claimant must provide 
evidence demonstrating that the claim is plausible; mere 
allegations are insufficient.  Tirpak v. Derwinski, 2 Vet. 
App. 609 (1992).  Where the determinative issue involves 
either medical etiology or a medical diagnosis, competent 
medical evidence is required to fulfill the well-grounded 
claim requirement of 38 U.S.C.A. § 5107(a ).  Grottveit v. 
Brown, 5 Vet. App. 91 (1993).

In order for a claim for service connection to be well 
grounded, there must be competent evidence of a current 
disability (a medical diagnosis), of incurrence or 
aggravation of a disease or injury in service (medical 
evidence or, in some circumstances, lay evidence), and of a 
nexus between the in-service injury or disease and the 
current disability (medical evidence).  The nexus requirement 
may be satisfied by a presumption that certain diseases 
manifesting themselves within certain prescribed periods are 
related to service.  Caluza v. Brown, 7 Vet. App. 498 (1995).  

In this case, it is contended that the veteran has a stomach 
disorder, a nervous disorder, and a back disorder 
attributable to service.  The veteran was a POW for nearly 
three months during World War II.  The service medical 
records do not show any evidence of a stomach or psychiatric 
disorder.  As for a back disorder in service, the veteran 
complained of a sore back in May 1944 but not thereafter, 
including on his examination at discharge.  Post-service 
medical records show that within a year of discharge Dr. 
Cornely noted that the veteran had a backache which 
reportedly began in a POW camp.  However, there were no X-
rays at that time to show any evidence of abnormality or 
arthritis.  

On a VA POW protocol evaluation in 1985, the veteran reported 
intermittent nervousness for which he claimed to be taking 
medication.  He also reported that he did not have any back 
or stomach symptoms.  His diagnosis was organic brain 
syndrome with cerebral arteriosclerosis.  He underwent 
gastrointestinal studies in February 1989, but they were 
negative.  On a June 1989 VA examination, the veteran 
reported treatment for anxiety since 1981, but his diagnosis 
was organic mental disorder, seemingly mild dementia, due to 
unknown causes.  The examiner did not attribute the veteran's 
brain disease to his POW experience, and stated instead that 
the veteran more likely had Alzheimer's disease or some other 
condition of fairly recent origin.  The examiner also did not 
believe that a case could be made for a service-connected 
anxiety disorder.  VA X-rays in July 1989 showed degenerative 
changes in the cervical and lumbar spine; however, there is 
nothing to suggest that these changes were traumatic in 
origin, especially in view of the veteran's denial of trauma 
to his back while a POW.  In February 1996, the veteran was 
admitted to a nursing home, where he currently receives 24 
hour care and assistance for all daily activities.  His 
current diagnosis is amyloid angiopathy with multiple 
intracranial bleeds, and he is in a chronic vegetative state.  

In reviewing the entire record, there is no medical evidence 
that the veteran currently has a chronic stomach disorder or 
non-organic psychiatric disorder.  The only evidence of a 
back disorder are X-rays of the cervical and lumbar spine in 
July 1989, which show degenerative changes.  However, there 
is no medical evidence relating such changes to service, and 
there is no evidence that the degenerative changes are post-
traumatic in nature as required to raise the lifetime POW 
presumption of service incurrence.  Dr. Johnson's June 1999 
opinion that some of the veteran's current mental and 
physical disability were related to his POW experience is too 
equivocal to well-ground the stomach, psychiatric, and back 
claims.  As was noted above, the veteran does not have a 
current diagnosis of either a stomach disorder or a nervous 
disorder, and Dr. Johnson does not provide any current 
diagnosis.  Moreover, there was no mention of a back disorder 
since the X-rays in 1989, and Dr. Johnson did not 
specifically refer to a back disorder.  For the issues 
currently on appeal, the Board finds that Dr. Johnson's 
opinion is too speculative to establish plausible claims.  
Tirpak, supra.  

What is lacking in establishing well-grounded claims for 
service connection for a stomach disorder and a nervous 
disorder is medical evidence of current diagnosed 
disabilities.  Caluza, supra; Brammer v. Derwinski, 3 Vet. 
App. 223(1992).  With regard to the issue of a back disorder, 
what is lacking in establishing a well-grounded claim for 
service connection is competent medical evidence linking the 
veteran's degenerative changes in the cervical and lumbar 
spine, first shown many years after service, with his period 
of active duty (or evidence that such changes are traumatic 
in origin, as would raise the POW presumption of service 
incurrence).  Caluza, supra.  Consequently, the veteran has 
not met the initial burden under 38 U.S.C.A. § 5107(a) of 
submitting evidence to show well-grounded claims for service 
connection for a stomach disorder, a nervous disorder, and a 
back disorder, and thus the claims must be denied.  


ORDER

The application to reopen a claim for service connection for 
hypertension is denied.

Service connection for a stomach disorder is denied.

Service connection for a nervous condition is denied.

Service connection for a back disorder is denied.

		
	L. W. TOBIN
	Member, Board of Veterans' Appeals

 

